IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00061-CV
 
In
the Interest of B.B., a Child,
 
 
 

From the County Court
at Law
Hill County, Texas
Trial Court No. 45,718
 

ABATEMENT ORDER

 
This is a parental-rights termination
case governed by section 263.405 of the Family Code.  Before the Court is the
motion of the Appellant father’s appointed counsel to withdraw in which counsel
asserts that she has been unable to contact him, he has not responded to her
letters and phone calls, he did not appear at the indigence hearing, and he has
not paid the now-due filing fee in this appeal.  An appellant’s brief was filed
after the motion to withdraw was filed, but counsel still seeks to withdraw.
            We recently held that the
trial court should determine whether to grant a motion to withdraw filed by
appointed counsel in a parental-rights termination case after an appeal has
been perfected.  See In re M.V.G., --- S.W.3d ---, ---, 2009 WL 1025381
(Tex. App.—Waco April 10, 2009, order).  Accordingly, counsel’s motion to
withdraw is denied.  We abate this appeal for the trial court to determine (1)
whether counsel should be permitted to withdraw; (2) whether new counsel should
be appointed to prosecute this appeal;
and (3) whether Appellant still desires to
proceed with the appeal. 
Any hearing shall be conducted within fourteen (14) days after the date of this
Order.  Any orders signed by the trial court shall be included in the clerk’s
record, which has not yet been filed.  However, the trial court is directed to
provide a certified copy of any orders pertaining to the withdrawal of counsel
or the appointment of new counsel within twenty-one (21) days after the date of
this Order.
PER CURIAM
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
(Chief Justice Gray dissents for the
reasons expressed in his dissenting note to the case relied upon by the Court, In re M.V.G.  See In re M.V.G.,
--- S.W.3d ---, ---, 2009 WL 1025381 (Tex. App.—Waco April 10, 2009, order)
(Gray, C.J., dissenting)).  
Motion to
withdraw denied; appeal abated
Order issued
and filed May 27, 2009
Do not publish